Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 3/10/21 has been entered. Claims 1-8, and 11-15 are currently pending examination, Applicant had previously cancelled claims 9-10 in reply filed 12/14/20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 8, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al  (US2013/0288027; hereafter Richter) in view of Hickl et al (US 2011/0111130; hereafter Hickl) and Ross et al (US 3,096,567; hereafter Ross).
Claims 1, 3, and 5-7: Richter teaches a process for applying a colored coating on a metal or metal alloy foil (such as aluminum foil) (see, for example, abstract, [0018]), [0022]) wherein the following steps are included in such process 

Richter further teaches curing the pigmented coating layer to a temperature where the peak object temperature is from 60-240oC (see, for example, [0046] this range overlaps the temperature ranges of both claimed step 2 and step 3).  .  
Richter further teaches wherein coating composition comprises a polyester resin, a solvent and a pigment (see, for example, [0023-0026])
Richter further teaches wherein the solvent is further methyl ethyl ketone (See, for example, [0041]).  Richter additionally teaches wherein an additional coating can be applied over the pigmented coating following or before curing of the pigmented layer (See, for example, [0047]), but is silent as to the details for such a process, so it does not explicitly teach separate/  distinct heat treatment steps “step 2” and thereafter  “Step 3” as claimed.  
Hickl teaches a method of coating metal coil with pigmented coatings, and further topcoatings (see, for example, abstract, [0054]).  Hickl, like Richter further teaches wherein its pigmented coatings comprise polyester resin, a solvent and a pigment, further wherein the solvent is methyl ethyl ketone (see, for example, [0020], [0024],  [0054], and [0068-69]).  Hickl further teaches wherein methods involving primer curing prior to topcoating application and topcoat curing are complicated and energy intensive, and by condensing such steps, energy consumption and technical complexity can be reduced (See, for example, [0003-0005], [0009]).  Hickl achieves such benefits by only drying pigmented coating prior to applying the topcoat, then jointly curing the films of the pigmented coating and the topcoating (See, for example, [00011-0012]).  Hickl teaches wherein the drying is preferably carried out at a temperature below the onset of DMA, between 60 and 100oC (See, for example, [0082-0083]).  Hickl further teaches wherein following the drying operation the subsequent topcoat can be applied and they jointly cured at PMT of 150o and 260oC (See, for example, [0086], [0092]).  Therefore it would have been oC., and thereafter heating the foil to cure the pigmented and topcoating jointly at a peak metal temperature of 150o and 260oC; since such a two part drying and curing process would predictably reduce the complexity and energy consumption of such a multilayered coating process; and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Although the range of 150oC-260oC is not explicitly at least 190oC, further 200oC, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Hickl further teaches wherein after drying step 2, the metal is cooled and rolled up to allow the flexibility of application of further coats at a later point in time (see, for example, [0082] and [0086], as there is a finite residence time of drying, upon exiting the dryer means the substrate would be cooled, it would additionally/ alternatively read on being cooled as it is indefinitely stored in rolled form, as no explicitly teaching is present as to the conditions of storage, one of ordinary skill in the art would assume it is at standard temperature and pressure, so ~room temperature which would be cooler than the drying temperature range disclosed, thus cooled).  But is silent as to the tack of the coating after drying of step 2 and prior to roller contact / rolling.  Ross teaches a method of coating metal foils (see, for example, col 2 lines 20-33).  Ross teaches wherein after application of a resinous layer, but prior to curing, the layer is dried to a non-tacky state at low temperature, as such a state prevents damage / smudging / smearing of the coating during roller contact (See, for example, col 6 line 66-col 7 line 10).  
Claim 2: By combination (Refer to rejection of claim 1 above), the peak metal temperature in step 2 is 60-100oC (see, for example, [0082] of Hickl). Although this range is not explicitly at most 90oC, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976). 
Claim 4: Richter in view of Hickl teach the method of claim 1 (Above), Hickl further teaches wherein after drying step 2, the metal is cooled and rolled up to allow the flexibility of application of further coats at a later point in time (see, for example, [0082] and [0086], as there is a finite residence time of drying, upon exiting the dryer means the substrate would be cooled, it would additionally/ alternatively read on being cooled as it is indefinitely stored in rolled form, as no explicitly teaching is present as to the conditions of storage, one of ordinary skill in the art would assume it is at standard temperature and pressure, so ~room temperature which would be cooler than the drying temperature range disclosed, thus cooled).  
Claim 8: Richter in view of Hickl teach the method of claim 1 (Above), Richter further teaches wherein the foil film can undergo shaping / molding (See, for example, [0055]).  And Hickl further teaches wherein after being coated the metal substrates can be shaped / formed into metal or metal alloy portion packs (such as hollow articles for storage of liquids or other substances, i.e. cans, tins, or tanks). 
Claims 12-13: Richter further teaches wherein an additional coating layer, comprising a clear coat, is added to the substrate obtained in Step 2 (See, for example, [0047]). 

Claim 15: refer to the rejections of claims 1 and 4 above.  Further with respect to the limitation directed to there being no damage during rewinding, as the level of tack is the lowest, i.e. non-tack, no damage would result in the rewinding process as claimed.  Alternatively /  additionally as the intermediate winding step is incorporated, and damage attributed to rolling / roller contact is a known concern in the art as described above, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated sufficiently low tack so that no damage occurs during rewinding. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Hickl and Ross as applied to claim 1 above, and further in view of Clauter et al (US 2013/0288024; hereafter Clauter).
Claim 11: Richter in view of Hickl and Ross teaches a method of claim 1 above.  But they do not explicitly teach the method comprises applying a primer prior to the application of the pigmented coating layer applied in Step 1.  Clauter teaches a method of producing patterned pigmented coatings on substrates such as metal foil (See, for example, abstract, [0014]).  Clauter further teaches wherein it is conventional in the art to apply a primer layer between the substrate and the pigmented coating, as it serves to better anchor to two together (See, for example, [0014], [0034], [0094], claim 14).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an primer layer before the pigmented layer of Richter applied in step 1 as primer layers are conventionally used / known in the art to achieve the predictable result of enhancing the binding / anchoring / adhesion between the substrate and the overlying pigmented coating.  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Hickl and Ross as applied to claim 13 above, and further in view of Watase (US 2005/0163983; hereafter Watase).
Claim 14: Richter in view of Hickl and Ross have taught the method of claim 13 (above).  Wherein, Richter taught wherein an additional coating layer, comprising a clear coat, is added to the substrate obtained in Step 2 (See, for example, [0047]).  Richter is silent as to the chemistry, so it does not explicitly teach it contains a surface active component.  Watase teaches a method of coating metallic sheet and strip articles with resinous, pigmented coatings and overlying clear coatings (see, for example, [0211], [0228-0233]).   Watase further teaches wherein additives, such as surface active agents (waxes) can be added to the transparent coating to provide for improved control of coating lubricity, strength, and / or scratch resistance (See, for example, [0233]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated adding a surface active agent, i.e. waxes, into the clear coating composition as such a component is a known additive in the art to improve the control over the coatings properties, such as the lubricity. 

Response to Arguments
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing in view of newly-cited Ross, as discussed in the rejections above.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The examiner maintains that Hickl has been relied upon as it explicitly teaches a wet on wet / two part drying and curing process would predictably reduce the complexity and energy consumption of multilayered coating processes. And it has taught that the intermediate cooling / coiling of the work upon drying allows the flexibility of application of further coats at a later point in time (see, for example, [0082] and [0086]).  Thus the teaching gleaned is not from applicant’s disclosure.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712